DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/22.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald R. Studebaker on 2/10/22.
The application has been amended as follows: 
In claim 1, at line 13, after “which connect”, ‘the interior’ has been deleted and -- an inside -- has been inserted. 
In claim 1, at line 14, ‘ the exterior’ has been deleted and -- an outside of the side wall portion-- has been inserted. 
Claims 7-9 have been cancelled. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Fujisawa et al. (US 2016/0377348A1) is the closest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lord (US 4,528,733) discloses a method of making tubular heat exchanger.
Watanabe et al. (US 2006/0254761A1) discloses a brazed structure.
Kasamatsu et al. (US 10,295,281) discloses a fin tube type of heat exchanger.
Yoo et al. (US 2016/0288232A1) discloses a shell and tube heat exchanger.
Shiotsu et al. (US 10,890,356) discloses a heat exchanger device.
SE et al. (US 2020/0103142A1) discloses a heat exchanger.
Okuda et al. (US 2018/0245817A1) discloses a heat exchanger and production method.
Fujisawa et al. (US 2016/0377348A1) discloses a heat exchanger.
Hokada et al. (US 11,054,195) discloses a heat exchanger with brazed structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763